Citation Nr: 0502071	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  02-20 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran had active service from October 1957 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, 
Kentucky.  

A hearing was held in September 2003 before the undersigned 
Acting Veterans Law Judge sitting in Louisville, Kentucky, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  Bilateral hearing loss is unrelated to any in-service 
injury or disease.  

3.  Tinnitus is unrelated to any in-service injury or 
disease.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred or 
aggravated during service, and the incurrence or aggravation 
of sensorineural hearing loss during service may not be 
presumed.  38 U.S.C.A. §§ 1131, 1112, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).

2.  Tinnitus was not incurred or aggravated during service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, that notice was provided in September 2001, prior to 
the initial AOJ decision.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.   

The September 2001 letter advised the veteran what 
information and evidence was needed to substantiate this 
claim.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The statement of the case also notified 
the veteran of the information and evidence needed to 
substantiate the claims.  The November 2002 statement of the 
case also contained VA's regulation implementing the VCAA 
(38 C.F.R. § 3.159).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to each letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, there is no documented evidence of record 
showing that the veteran developed bilateral hearing loss or 
tinnitus as a result of exposure to acoustic trauma during 
service or the Reserves.  Furthermore, there is no competent 
evidence that the veteran currently has bilateral hearing 
loss, which meets the criteria in 38 C.F.R. § 3.385, or 
tinnitus.  

The Board finds that an examination in this case is not 
necessary to reach a decision.  Assuming that the veteran has 
bilateral hearing loss and tinnitus for VA purposes, there is 
no evidence that he was diagnosed with bilateral hearing loss 
or tinnitus during service or within one year of discharge. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  

II.  Service Connection for Hearing Loss and Tinnitus

The veteran contends that he developed hearing loss as a 
result of exposure to loud noises while serving during a six-
month period of active duty.  He maintains that, during this 
time, he was exposed to acoustic trauma during training 
exercises.  The veteran was trained to fire weapons.  He 
contends that this acoustic trauma caused him to develop 
bilateral hearing loss and tinnitus.  

The service medical records, including a March 1958 
examination report, contain no complaint, history, or finding 
of hearing loss or tinnitus.  Service personnel records show 
that the veteran served in the active duty Marines for six 
months.  He also served in the Marine Reserves.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, certain 
chronic diseases, including sensorineural hearing loss, may 
be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, impaired hearing shall be considered a 
disability when the auditory thresholds in any of the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Here, the Board notes that the questions of whether the 
veteran has bilateral hearing loss and tinnitus, and whether 
they are etiologically related to his service in the Marines 
require competent medical evidence. Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The veteran has provided various 
lay statements in support of this claim.  He and his 
representative testified before the undersigned in September 
2003 that he had sought treatment for an ear infection during 
service.  The veteran recalled that he was training at the 
rifle range for three weeks when he developed an ear 
infection.  He remembered being hospitalized for three days.  
The veteran and his representative maintain that the ear 
infection was caused by acoustic trauma.  The service medical 
records document that the veteran was treated in December 
1957 for a common cold.  According to the service treatment 
records, the veteran complained of a two-day history of left 
ear soreness.  The veteran was discharged to duty after three 
days and described as "[a]febrile and asymptomatic."

As the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  There is no medical 
evidence of record that corroborates the veteran's claim that 
he has bilateral hearing loss or tinnitus.  The veteran's 
service medical records, including the March 1958 service 
examination report, show that the veteran's hearing was 
normal.  After service, the veteran did not file his claim 
until June 2001, more than four decades after the last period 
of service and well beyond the one-year presumptive period 
for sensorineural hearing loss.  

While the veteran has reported that he was exposed to loud 
construction noises while serving in the Marines, the 
competent medical evidence of record, pertaining to whether 
the reported noise exposure in service caused the veteran's 
current hearing loss, consists of the veteran's service 
medical records.  The veteran has not identified any medical 
evidence that relates current bilateral hearing loss or 
tinnitus to exposure to acoustic trauma during service.  
Without evidence of hearing loss or tinnitus during service, 
or within a year after service discharge, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim.

In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the veteran's claim 
that he currently has hearing loss or tinnitus due to 
exposure to acoustic trauma during service.  There is not an 
approximate balance of evidence.  There is evidence not 
favorable to the claim that is of more probative value than 
the favorable evidence, and it is not error for the Board to 
favor certain evidence.  The weight to be accorded the 
medical evidence must be determined by the quality of it and 
not by quantity.  For the reasons stated, with the lack of 
documented exposure to acoustic trauma or medical finding of 
hearing loss or tinnitus during service or within a year of 
discharge, the Board finds, as fact, that the veteran does 
not have bilateral hearing loss or tinnitus due to service.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


